Campbell, J.
Appellees move the dismissal of this appeal for the reason, among others, that the Clerk does not certify that the record contains all the evidence on which the case was tried.
The Clerk certifies that the record contains all the documents filed, all the testimony adduced, etc., ‘'■that can be found, on file and of record."
It does not follow from this certificate that other testimony may not have been adduced on the trial, than appears on the record. Indeed the record contains no other than documentary evidence, and it is evidentfrom the proceedings, that parol evidence must have been adduced though it may not have been reduced to writing, or that the case was tried upon the admissions of parties. Carpenter v. Reynolds, 3 A., 592. Powell v. Williams, 5 R., 169. 6 La., 166. Anderson v. Stephens, 6 La. 303.
No application has been made for the correction of this apparent error. The •appeal is therefore dismissed.